DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 09/02/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over Claims 3-9 of U.S. Patent No. 10,741,771 B2 as set forth in the Non-Final Rejection filed 09/17/21 is withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claims 2, 4, 7, 10, 12, 14, and 16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0034914 A1) as set forth in the Non-Final Rejection filed 09/17/21 is withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, which the other claims are dependent upon, recite compound 7-12 comprising substituent “D5” which is nowhere defined.
	Correction is required.

Allowable Subject Matter
7.	Claims 1-4, 6, 7, 9-14, and 16 are allowed.
	The closest prior art is provided by Lee et al. (US 2015/0034914 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    306
    413
    media_image1.png
    Greyscale

where *’s Chemical Formulae 1 and 3 are bonded to the *'s of Chemical Formula 2 ([0011]-[0012]); X2 = NRa ([0009]), where Ra = substituted or unsubstituted C3-30 heteroaryl group (among other chemical groups).  An embodiment is disclosed:

    PNG
    media_image2.png
    326
    368
    media_image2.png
    Greyscale

(page 22).  However, Lee et al. does not explicitly disclose a compound fully meeting the limitations of Formula 1 as defined by the Applicant, particularly in regards to the specific nature of X, Y, V, W, and Z as limited in the claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786